UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55010 Core Resource Management, Inc. (Exact name of registrant as specified in its charter) Nevada 46-2029981 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3131 Camelback Road, Suite 215 Phoenix, AZ 85016 (Address of principal executive offices, including zip code) (602) 314-3230 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a “large accelerated filer”,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo o As of December 31, 2013 (the last business day of the registrants most recently completed year end) the aggregate market value of the voting and non-voting common stock of the registrant held by non-affiliates of the registrant was $13,621,038 (based upon the closing price of the registrant’s common stock as reported by the U.S. OTC Markets on December 31, 2013. At April 15, 2014 there were 11,081,618 shares of the registrants Common Stock outstanding. TABLE OF CONTENTS Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 Item 5. Market Price of and Dividends on the Registrant's Common Equity 9 Item 6. Selective Financial Data 11 Item 7. Management's Discussion and Analysis and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 13 Item 8. Controls and Procedures 13 Item 9. Financial Statements and Supplementary Data 15 Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive and Director Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management 21 Item 13. Certain Relationships and Related Transactions 22 Item 14. Principal Accounting Fees and Services 23 Item 15 Exhibits 23 SIGNATURES 24 Table of Contents EXPLANATORY NOTE On September 20, 2012, an Exchange Agreement was executed between Clark Scott LLC and the company. The key provisions of the Exchange involved a 200 to 1 reverse split of the Company’s outstanding Common Stock, the outstanding Preferred Shares of the Company being surrendered, and the Company’s name and stock symbol would be changed. On November 27, 2013, the Board of Directors approved an amendment to the Articles of Incorporation to reflect a change in par value from $.001 to $.0001. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements in this Registration Statement or in the documents incorporated by reference herein that are not descriptions of historical facts are forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the descriptions of our plans to, and objectives for, future acquisitions and operations underlying such plans and objectives and other forward looking terminology such as “may”, “expects”, “believes”, “anticipates”, “intends”, “projects” or similar terms, variations of such terms or the negative of such terms. Forward –looking statements are based on management’s current expectations. Actual results could differ materially from those currently anticipated due to a number of factors, including those set forth under “Risk Factors” Section of this filing. Forward-looking statements may include statements about our business strategy, reserves, technology, financial strategy, oil and natural gas realized prices, timing and amount of future production of oil and natural gas, the amount, nature and timing of capital expenditures, drilling of wells, competition and government regulations, marketing of oil and natural gas, property acquisitions, costs of developing our properties and conducting other operations, general economic conditions, uncertainty regarding our future operating results and plans, objectives, expectations and intentions contained in this report that are not historical. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any changes in our expectations or any changes in events, conditions or circumstances on which any such statement is based. PART 1 ITEM 1 – BUSINESS Unless the context otherwise requires, all references in this report to “Core” “our” and “we” refer to Core Resource Management, Inc. Overview Core Resource Management, Inc. (the “Company”) was formed in order to maximize cash flow and shareholder value by acquiring current oil and gas production via suitable Working and Royalty Interests in North American oil and gas production and fund those acquisitions through a combination of common equity and convertible notes. The Company may also, from time to time, acquire positions in publicly traded oil and gas companies when management believes it can trade those positions for current production. Management is confident in its ability to identify and fund acquisition prospects that meet its investment criteria. The Company currently trades on the OTCQB Markets system under the symbol CRMI, but management’s goal is to move the company’s shares to the NYSE-AMEX within 48 months or upon the successful completion of a registered secondary offering, whichever occurs first. Core is led by a management team and Board with extensive experience in managing and financing public companies and oil and gas projects as well as an Advisory Board whose members are knowledgeable in public and private oil and gas acquisition, management and financing.The Company, has access to independent oil and gas producers who, from time to time and for a variety of different reasons, will seek to divest some or all of their producing property assets. The Company currently has three employees and, as a non-operator of its acquired interests, intends to maintain minimal overhead for the foreseeable future. Management believes that by acquiring producing properties and partnering with professional operators, it can keep the Company’s personnel to ten or fewer employees. 1 Table of Contents Strategy The investment thesis underpinning the Company involves management’s belief that (1) the long-term trends for global oil and gas demand are bullish as the economies of Asia, South America and the Middle East continue to develop, (2) the United States has the potential of becoming the world’s largest oil and gas producer by 2020, overtaking both Saudi Arabia and Russia, (3) the United States and the Eurozone are experiencing much higher inflation than government indices suggests and that the pace of that inflation will likely increase significantly, and (4) the United States is between 3 and 5 years away from experiencing many of the maladies currently affecting the Eurozone. The Company’s management believes that assembling a portfolio of proven and producing oil and gas Working Interests and Royalty Interests is an attractive investment opportunity, and a cash flow portfolio tied to producing oil and gas reserves is an attractive alternative to fixed income or commodities futures. With this in mind, management has chosen to focus initially on maximizing its cash flow through the acquisition of suitable Working and Royalty Interests in domestic oil and gas production. The Company may, from time to time, employ modest tactical leverage, but will always seek to deleverage whenever the equity markets are attractive. Oil and Natural Gas Reserves The information below is derived from a reserve report prepared by Ramsey Property Management LLC (“Ramsey”).Copies of the summary reserve report are attached as an Exhibit to this Annual Report.Ramsey is a well-known petroleum engineering company with experience and knowledge in the oil and gas industry. We believe our controls around the reserve estimates are sufficient for estimates and reporting. To determine our estimated proved reserves, and as required by the SEC, we used the 12-month unweighted arithmetic average of the first-day-of-the-month price for the months of January 2013 through December 2013 calculated to be $3.67 per Mcf of natural gas and $93.96 per Bbl of oil. These prices were held constant for the life of the properties and adjusted for the appropriate market differentials. As of December 31, 2013, our proved crude oil and natural gas reserves are presented below by reserve category. All of our proved reserves are located within the United States. Oil Natural Gas (Bbl) (Mcf) Proved developed Total proved Proved Undeveloped Reserves As of December 31, 2013, the Company did not have any undeveloped reserves. Net Production, Unit Prices and Costs During the year ended December 31, 2013, we produced and sold 1,229 barrels of oil net to our interest at an average sale price of $95.43 per bbl.We produced no gas. Our depletion expense was $136,571. Producing Wells The following table sets forth the productive wells in which we owned an interest as of December 31, 2013. Productive wells consist of producing wells and wells capable of production, including wells awaiting pipeline connections or connection to production facilities. Wells that we complete in more than one producing horizon are counted as one well. 2 Table of Contents Gross Net Oil 31 1 Natural gas - - Total 31 1 Oil and Gas Acreage The following table sets forth our developed and undeveloped gross and net leasehold acreage as of December 31, 2013: Gross Net Developed 53 Total 53 Acquisitions We initiated our acquisition program in the second quarter of 2013, completing the purchase of: Company Transaction Status Transaction Date Mai Operating Overriding Royalty Interests in 10 producing wells in central Kansas Closed April 25, 2013 Razorback Oil Interests 7.88% Working Interest (providing a 6.07% Net Revenue Interest) in one recently drilled, producing gas well in Kingfisher County, OK Closed May 9, 2013 Nitro Petroleum Convertible Note paying 9% semi-annually and convertible at $.55 per common share and due June 30, 2016 Closed May 9, 2013 Nacona Production Company 18.50% Working Interest (providing a13.870% Net Revenue Interest) in six producing wells, two salt-water disposal wells and associated equipment in Montague County, Texas. Closed April 29, 2013 Nacona deposit Deposit for Working Interest position with properties in North Texas and Louisiana Open Nitro Petroleum, Inc. (NTRO) Open market purchase 83,700 shares @ avg. $.513 per share Closed From May 2013 to July 2013 Lease deposit Lease of 800 acres in Bosque County, Texas, non-producing Closed September 12, 2013 Hop-Mar Energy, L.P. Overriding Royalty Interests in twenty (20) producing wells in Texas and located in three counties; Brazos, Tyler and Madison counties. Closed November 27, 2013 Mai Operations .3125% Overriding Royalty and Mineral Interests Royalty and Overriding Royalty Interests in three (3) producing wells and 100% of the mineral rights on 160 acres all located in Kansas Closed December 31, 2013 Our Corporate Information We are incorporated in Nevada. Our principal executive offices are located at 3131 Camelback Road, Suite 215, Phoenix, Arizona 85016 and our primary telephone number is 602-314-3230. We maintain an additional office at 12720 Hillcrest Road, Suite 750, Dallas, Texas 75230. Our website address is www.coreresource.net. The information on, or that may be accessed through our website, is not incorporated by reference into this registration statement and should not be considered a part hereof. 3 Table of Contents Competition The Company competes with major oil companies, numerous independents oil and gas producers, individual proprietors and investment companies of all types. Many of these competitors possess financial and personal resources substantially in excess of those which are available to the Company and the Company’s competitors may, therefore, be able to pay greater amounts for desirable oil and gas reserves than the Company’s own resources permit. The Company’s ability to generate revenue will depend on its ability to identify and acquire producing and proven oil and gas reserves. Compliance with Government Regulation The availability of a ready market for future oil and gas production from possible U.S. assets depends upon numerous factors beyond our control. These factors may include, amongst others, regulation of oil and natural gas production, regulations governing environmental quality and pollution control, and the effects of regulation on the amount of oil and natural gas available for sale, the availability of adequate pipeline and other transportation and processing facilities and the marketing of competitive fuels. These regulations generally are intended to prevent waste of oil and natural gas and control contamination of the environment. We expect that our sales of crude oil and other hydrocarbon liquids from our future U.S.-based production will not be regulated and will be made at market prices. However, the price we would receive from the sale of these products may be affected by the cost of transporting the products to market via pipeline. Environmental Regulations Our U.S. assets are subject to numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. These laws and regulations may require the acquisition of a permit before drilling commences, restrict the types, quantities and concentration of various substances that can be released into the environment in connection with drilling and production activities, limit or prohibit drilling activities on certain lands within wilderness, wetlands and other protected areas, require remedial measures to mitigate pollution from former operations, such as pit closure and plugging abandoned wells, and impose substantial liabilities for pollution resulting from production and drilling operations. Public interest in the protection of the environment has increased dramatically in recent years. The worldwide trend of more expansive and stricter environmental legislation and regulations applied to the oil and natural gas industry could continue, resulting in increased costs of doing business and consequently affecting profitability. To the extent laws are enacted or other governmental action is taken that restricts drilling or imposes more stringent and costly waste handling, disposal and cleanup requirements, our business and prospects could be adversely affected. Employees At December 31, 2013 we had three full-time employees.Some necessary services are performed by consultants and contracted parties. ITEM 1A. RISK FACTORS Business Challanges In operating our business, we will face significant challenges. Our revenues, profitability and future growth depend significantly on (1) continued access to the capital markets for acquisition capital, (2) our ability to identify and acquire suitable producing properties, and (3) natural gas and crude oil prices. Prices received affect the amount of future cash flow available for capital expenditures and repayment of indebtedness and our ability to raise additional capital. Lower prices may also affect the amount of natural gas and oil that can be economically extracted from the fields in which we have interests. In addition, among the risks and uncertainties that face our business are the following: · We have no history of operations or revenues · The oil and gas industry is highly competitive in all aspects. · We anticipate that we will incur operating losses and negative cash flows until a sufficient number of acquisitions can be completed. 4 Table of Contents · Our ability to become profitable is highly dependent on the continued availability of financing. · We anticipate undergoing a period of significant growth and our failure to manage that growth could have an adverse impact on our business. · Market prices for oil and gas are highly volatile and a prolonged bear market for the commodity could impact our ability to service the debt component of our capital structure. · We are subject to “Shell” regulations for reverse merger companies. · Our common stock is subject to the Penny Stock Regulations · We are dependent on our Directors, officers and advisors for identifying suitable acquisition prospects and continued access to the capital markets. · We are subject to a number of Local, State and Federal Regulations, and failure to observe such regulations could have an adverse impact on the Company. · The majority of our common stock is held by pre-merger shareholders and insiders. · Conflicts of interest between the Company and its officers and directors may impede the operational ability of the Company. · The Company intends to issue more shares in possible mergers and acquisitions, which will result in substantial dilution. Risks Related to Our Business We are a development stage company with minimal revenues from operations to use for operating expenses or acquisitions. In operating our business, we will face significant challenges. Our revenues, profitability and future growth depend significantly on; (1) continued access to the capital markets for acquisition capital (2) our ability to identify and acquire suitable producing properties, and (3) natural gas and crude oil prices. Prices received affect the amount of future cash flow available for capital expenditures and repayment of indebtedness and our ability to raise additional capital. Lower prices may also affect the amount of natural gas and oil that can be economically extracted from the fields in which we have interests. We anticipate only a modest increase in our overhead expenses regardless of the timing and pace of acquisitions. However, prior to operating break even, overhead expenses will have an adverse effect on our shareholder’s equity and working capital, which is currently being funded by capital. The longer it takes to achieve break even, the greater the adverse impact on shareholder equity and working capital. No History of Operations or Revenues Although organized in 1999, the Company has had no operating history prior to 2013, nor any revenues or earnings from operations. Prior to commencement of acquisitions in the second quarter of this year, the Company’s assets consisted mainly of invested capital in the form of cash. As of December 31, 2013 the Company had generated revenues from operations of $81,084 since inception. The Company has sustained losses to date and will continue to incur expenses without corresponding revenues, at least until it begins to receive revenues associated with the oil and gas production interests it has begun acquiring sufficient to offset overhead. The oil and gas industry is highly competitive. The Company competes with major oil companies, numerous independents oil and gas producers, individual proprietors and investment companies of all types. Many of these competitors possess financial and personal resources substantially in excess of those which are available to the Company and the Company’s competitors may, therefore, be able to pay greater amounts for desirable oil and gas reserves than the Company’s own resources permit. The Company’s ability to generate revenue will depend on its ability to identify and acquire producing and proven oil and gas reserves. We anticipate that we will incur operating losses and negative cash flows until acquisitions sufficient to achieve operating break even, can be funded and completed. The nature of our operations is highly speculative and the success of our plan of operation will depend to a great extent on management’s ability to identify, acquire and finance suitable producing oil and gas reserves. We cannot assure you that we will be successful in acquiring these reserves and the associated revenues. 5 Table of Contents Our ability to become profitable is highly dependent on the continued availability of financing. We will require substantial capital resources to fund the acquisitions of producing reserves. Our ability to obtain adequate capital for our business model will depend on a variety of factors, including; (i) our ability to identify suitable acquisitions and the quality of those acquisitions, (ii) our ability to convey our value proposition to investors, (iii) our expertise in managing the acquired assets, and (iv) our ability in managing the compliance and public reporting in an accurate and timely manner. We anticipate undergoing a period of significant growth and a loss of one of our key executives and/or our failure to manage that growth could harm our business. We depend heavily on the services of James D. Clark, our President and interim CFO and Philip Nuciola, our President of Capital Markets, to manage our business and raise the capital required to implement our strategy. The loss of either of these individuals would have a serious adverse effect on our prospects.Our anticipated growth will provide challenges to our organization and may challenge management, especially since our business plan involves an aggressive acquisition strategy, involving simultaneous activity on multiple production projects in multiple locations. Market prices for oil and gas are highly volatile and a prolonged bear market for the commodity could impact our ability to service the debt component of our capital structure. We intend to utilize various types of leverage in order to complete acquisitions. Our ability to service the debt associated with that leverage is highly dependent on the cash flow associated with our acquired oil and gas production.A sustained bear market for oil and gas prices would adversely impact our ability to service the debt component of the acquisition financing. Although we intend to use, what we believe is suitable leverage given foreseeable market conditions, there is no way to guarantee future commodity prices and a sustained bear market could have a materially adverse impact on our business. We are subject to a number of Local, State and Federal Regulations. Failure to observe such regulations could result in adverse consequences. Although we do not anticipate becoming an operator/driller ourselves, the operations with respect to the oil and gas leases and wells in which we will hold interests are subject to federal, state and local laws and regulations relating to protection of natural resources and the environment, health and safety, waste management and transportation of waste and other materials. Liability under these laws and regulations could result in suspension of drilling activities, fines and penalties, expenditures for remediation, and liability for property damage and personal injuries. Sanctions for noncompliance with applicable environmental laws and regulations also may include assessment of administrative, civil and criminal penalties, revocation of permits and issuance of corrective action orders. Laws protecting the environment generally have become more stringent over time and are expected to continue to do so, which could lead to material increases in costs for future environmental compliance and remediation. The modification or interpretation of existing laws or regulations, or the adoption of new laws or regulation could severely limit or curtail exploratory or developmental drilling for oil and gas. Some environmental laws and regulations may impose strict liability, which means that in some situations, Core could be exposed to liability as a result of the operator’s conduct that was lawful at the time it occurred or the conduct of, or conditions caused by, prior operators or other third parties. Clean up costs and other damages arising as a result of environmental laws and costs associated with changes in environmental laws and regulations could be substantial and could have a material adverse effect on our financial condition. Risks Related to Our Common Stock We are subject to “Shell Rules” for reverse merger companies. The NASDAQ Stock Market, New York Stock Exchange and NYSE Amex have adopted additional initial listing requirements for a company that goes public through a reverse merger or similar transaction (a “Reverse Merger Company”) to become exchange listed. Specifically, the new requirements would prohibit a Reverse Merger Company from listing its shares on all three major U.S. stock exchanges until the Reverse Merger Company: 6 Table of Contents (i) has completed a one-year pre-listing “seasoning period” by trading in the U.S. over-the-counter market or on another regulated U.S. or foreign exchange following the reverse merger, and (ii) has timely filed all required reports with the SEC (essentially requiring at least one fiscal year of the company’s periodic reports, including a Form 10-K with audited historical financial statements and, the company has maintained the requisite minimum share price ($3 for the NYSE AMEX) in the over-the-counter market for a sustained period immediately prior to submitting its listing application and the exchange’s decision to approve the application for listing. The additional listing requirements would not apply to a Reverse Merger Company’s listing application if: (i) the listing is in connection with a firm commitment underwritten public offering, or (ii) the reverse merger occurred five or more years before applying to list so that at least four annual reports on Form 10-K with audited historical financial information have been filed by the company with the SEC following the one-year trading period. No assurance can be given that brokerage firms will want to conduct any secondary offerings on behalf of our Company in the future. Our common stock is subject to the Penny Stock Regulations Our common stock currently trades on OTC Markets Pink Sheets and once this registration statement is filed and determined effective, our common stock will likely move up to the OTC Markets QB, as a reporting company. We will, however, be subject to the SEC's “penny stock” rules to the extent that the price remains less than $5.00. Those rules, which require delivery of a schedule explaining the penny stock market and the associated risks before any sale, may further limit your ability to sell your shares. The SEC has adopted regulations, which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share and is subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000, or annual incomes exceeding $200,000 or $300,000, together with their spouse). The Company intends to issue more shares in a merger or acquisition, which will result in substantial dilution. Our Certificate of Incorporation authorizes the issuance of a maximum of 100,000,000 shares of common stock and a maximum of 10,000,000 shares of preferred stock. Any merger or acquisition effected by us may result in the issuance of additional securities without stockholder approval and may result in substantial dilution in the percentage of our common stock held by our then existing stockholders. Moreover, the common stock issued in any such merger or acquisition transaction may be valued on an arbitrary or non-arm’s-length basis by our management, resulting in an additional reduction in the percentage of common stock held by our then existing stockholders. Our Board of Directors has the power to issue any or all of such authorized but unissued shares without stockholder approval. To the extent that additional shares of common stock or preferred stock are issued in connection with a business combination or otherwise, dilution to the interests of our stockholders will occur and the rights of the holders of common stock might be materially adversely affected. Our existing shareholders and insiders have substantial control over us and could limit and influence the outcome of key transactions, including changes of control. Our current shareholders, if acting together, would be able to control or influence significantly all matters requiring approval by our shareholders, including the election of our directors and the approval of mergers or other significant corporate transactions. The concentration of ownership of our common stock may have the effect of delaying, preventing or deterring a change of control of our Company, could deprive our shareholders of an opportunity to receive a premium for their common stock as part of a sale of our company and may affect the market price of our common stock. This significant concentration of stock ownership may adversely affect the trading price of our common stock due to investor perception that conflicts of interest may exist or arise. 7 Table of Contents Our common stock has not been widely traded and the price of our common stock may fluctuate substantially. Prior to this registration, there has been a limited public market for shares of our common stock, with limited trading relating to the common stock referred to as the “public float”. An active public trading market may not develop following the effective date of this registration statement or, if developed, may not be sustained. The market price of our common stock following this registration, and any possible subsequent listing on the NYSE-AMEX or other securities exchange, if and when we are successful in doing so, will be affected by a number of factors, including those discussed above. Future sales of our common stock by existing shareholders could cause our stock price to decline. If our existing shareholders sell substantial amounts of our common stock in the public market, the market price of our common stock could decrease significantly. The perception in the public market that our shareholders might sell shares of our common stock could also depress the market price of our common stock. We do not expect to pay dividends in the foreseeable future, and any return on investment may be limited to the value of our common stock. We do not anticipate paying dividends on our common stock in the foreseeable future. The payment of dividends on our common stock will depend on our earnings, financial condition, opportunities to invest in the growth of our business and other business and economic factors affecting us at such time as our Board of Directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on investment will occur only if our stock price increases. Risks Relating to the Financial Markets We are highly dependent on access to capital to fund acquisitions. We will rely on access to the credit and capital markets to finance our acquisitions. Access to these markets may be adversely affected by factors beyond our control, including volatility in securities trading markets, turmoil in the financial services industry and general economic conditions. Market disruptions such as those experienced in the United States in 2007 and 2008 may adversely affect our ability to access sources of liquidity upon which we will rely to finance acquisitions and satisfy obligations as they become due. These disruptions may include unprecedented volatility in the markets where our securities propose to trade following completion of this registration statement, including substantial uncertainty surrounding lending institutions with which we may do business. In addition, if we are unable to access capital at competitive rates, our collective ability to finance our acquisitions and implement our business strategy could be adversely affected. Summary We believe it is important to communicate our expectations to our shareholders. There may be events in the future, however, that we are unable to predict accurately or which we have no control. The risk factors listed on the previous pages, as well as any cautionary language in this registration statement, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. The occurrence of the events described in the previous risk factors and elsewhere in this registration statement could negatively impact our business, cash flows, results of operations, prospects, financial condition and stock price. ITEM 1B.UNRESOLVED STAFF COMMENTS On February 20, 2013, the Company received a letter from the Staff of the SEC's Division of Corporation Finance as part of its review of the Company's Form 10filed on July 25, 2013, to register the Company's common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended. The Company responded to the letter with the filing of an amendment to the Form 10 on October 29, 2013. On November 6, 2013, the Company received a letter from the Staff of the SEC's Division of Corporation Finance as part of its review of the Company's October Form 10filing.The Staff provided comments on various matter involving oil and gas reserve disclosures, executive compensation and various general disclosure related item. The Company elected not to respond to this letter until the required reserve report is available.The Company intends to continue to work with the Staff and respond to any remaining comments. 8 Table of Contents ITEM 2 PROPERTIES As of the date of this filing, the Company has completed the following acquisitions: Company Transaction Status Mai Operating Overriding Royalty Interests in 10 producing wells in central Kansas Closed Razorback Oil Interests 7.88% Working Interest (providing a 6.07% Net Revenue Interest) in one recently drilled, producing gas well in Kingfisher County, OK Closed Nitro Petroleum Convertible Note paying 9% semi-annually and convertible at $.55 per common share and due June 30, 2016 Closed Nacona Production Company 18.50% Working Interest (providing a13.870% Net Revenue Interest) in six producing wells, two salt-water disposal wells and associated equipment in Montague County, Texas. Closed Nacona deposit Deposit for Working Interest position with properties in North Texas and Louisiana Open Nitro Petroleum, Inc. (NTRO) Open market purchase 83,700 shares @ avg. $.513 per share Closed Lease deposit Lease of 800 acres in Bosque County, Texas, non-producing Closed Hop-Mar Energy, L.P. Overriding Royalty Interests in twenty (20) producing wells in Texas and located in three counties; Brazos, Tyler and Madison counties. Closed Mai Operations .3125% Overriding Royalty and Mineral Interests Royalty and Overriding Royalty Interests in three (3) producing wells and 100% of the mineral rights on 160 acres all located in Kansas Closed ITEM 3. LEGAL PROCEEDINGS. Presently, there are not any material pending legal proceedings to which the Registrant is a party or as to which any of its property is subject, and no such proceedings are known to the Registrant to be threatened or contemplated against it. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY Our common stock has traded on the OTC QB Markets under the symbol “CRMI”. The following table sets forth, for the periods indicated, the high and low sales prices per share of our common stock as reported on the QB OTC Markets.The quotations reflect inter-dealer prices without retail markups, markdowns, or commissions and may not represent actual transactions.For current price information, stockholders or other interested individuals are urged to consult publicly available sources. 9 Table of Contents Period Sales Price per Share High Low Fiscal 2013 4th Quarter $ $ 3rd Quarter $ $ 2nd Quarter $ $ 1st Quarter $ $ Fiscal 2012 4th Quarter $ $ 3rd Quarter $ $ 2nd Quarter $ $ 1st Quarter $ $ Fiscal 2011 4th Quarter $ $ 3rd Quarter $ $ 2nd Quarter $ $ 1st Quarter $ $ Holders As of the filing of date of this Filing, there were 296 holders of record of our common stock. Dividends We have never paid a cash dividend on our common stock and anticipate that for the foreseeable future any earnings will be retained for use in our business and, accordingly, we do not anticipate the payment of cash dividends. Equity Compensation Plan Information During the year ended December 31, 2013, the Company issued 40,000 common shares in exchange for services. The value assigned to these shares was $80,000, granted to directors with no formal incentive plan or stated terms. The following table provides information for all equity compensation plans as of December 31, 2013, under which our equity securities were authorized for issuance: Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) Plan Category (a) (b) (c) 2013 Stock Compensation Plan $ - Total $ - 10 Table of Contents ITEM 6 – SELECTED FINANCIAL DATA Not applicable ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS Management’s Discussion and Analysis of Financial Condition and Results of Operations The Company is engaged in the acquisition of existing oil and gas production and propertiesfrom established oil and gas operators and may, from time to time, acquire positions in smaller publicly traded exploration and production companies and funding the acquisitions via a combination of common equity and senior notes. The Company does not currently engage in direct exploration but will acquire positions of up to 50% in current oil and gas production from established operators, seeking from time to time, to sell a percentage of their existing production in order to recycle their capital into new leases and wells.Management believes it can maximize value for its shareholders while also negotiating fair and reasonable valuations for its acquisitions. We are continuing our efforts to identify and assess investment opportunities in oil and natural gas properties, utilizing our directors and stockholders until such time as funding is sourced from the capital markets.It is anticipated that additional funding from those sources for the next twelve months will be required to maintain the Company.We have raised certain funds through private placements of our equity securities, and attempts are ongoing to raise additional funds through private placements, and said attempts will continue throughout 2014. We may also use various debt instruments to raise needed capital during 2014.We have also entered into an exclusive placement agreement with Casimir Capital whereby Casimir will raise up to Fifty Million Dollars ($50,000,000) for the Company through a combination of debt and equity. As oil and gas properties become available and appear attractive to our management, funds, when and if they become available, will be spent on due diligence and research to determine if said prospects could be purchased to provide income for the Company.Established oil companies continue to strive to reduce costs and debt.This causes significant market opportunities for us to possibly position ourself with sellers that wish to divest themselves of production in order to provide liquidity.Our management believes that current market conditions are creating situations that could result in the opportunity for such production acquisitions. Our operating expenses may increase as we undertake our plan of operations.The increase will be attributable to the additional cost of operations associated with operations, raising additional capital, sourcing acquisitions, road show expenses and continued professional fees that will be incurred. Financial Condition and Results of Operations Revenues The Company’s business plan is to maximize cash flow and shareholder value by acquiring current oil and gas production via suitable Working Interests and Royalty Interests in North American oil and gas production and fund those acquisitions through a combination of common equity and senior notes. The Company may also, from time to time, acquire positions in publicly traded oil and gas companies when management believes it can trade those positions for current production. The Company initiated acquisitions during the second quarter of this year and has completed acquisitions in Texas, Oklahoma and Kansas having acquired working or royalty interests in 17 producing well and 2 saltwater disposal wells. Oil and gas production Revenue from oil and gas production from purchased interests commenced during the year and was $101,208 for year ended December 31, 2013. The comparable period in 2012 was in the start up phase and did not have revenue. Interest income Interest income from investments and cash held was $10,500 for the year ended December 31, 2013 for a convertible debenture investment in an oil and gas company. There was no investment in the comparable period in 2012. Unrealized loss on investment in equity securities The company had an unrealized loss of $42,705 for the year ended December 31, 2013 for an equity investment in an oil and gas company.There was no investment in the comparable period in 2012. 11 Table of Contents Other income One of the shareholders forgave $12,079 of the outstanding balances for the funds advanced to the Company. Operating Expenses Our operating expenses for the year ended December 31, 2013 were $2,085,592 of which $81,223 represented organizational and registration expenses, $1,403,481 represents general and administration expense, $148,069 represents depletion, depreciation, amortization and accretion expense and $452,819 represent interest expense.There are not meaningfully comparable numbers available for 2012. Beginning in February of this year, the Company began incurring monthly operating costs averaging approximately $100,000. Liquidity and Capital Resources We had a cash balance of $210,321 as of December 31, 2013. We have continued to fund the bulk of our operating expenses through the issuance of equity investments and convertible notes. As of the date of this disclosure statement, in excess of $1.4 million in new capital has been raised, consisting of a combination of common equity and convertible notes.The Company currently has three employees and intends to maintain minimal overhead until such time as its monthly cash flows from acquired production exceeds $200,000. Management believes that by acquiring producing properties and partnering with professional operators, it can keep the Company’s headcount to ten or fewer employees. Management believes it has sufficient liquidity to maintain its current level of operations and service the coupon on its convertible notes through the end of 2014 without the need for additional capital. Investment in Oil and Gas Properties We initiated acquisitions in the 2nd quarter of 2013 and have completed $2,340,268 of transactions in Texas, Oklahoma and Kansas, having acquired working or royalty interests in 40 producing wells and 2 saltwater disposal wells. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any acquisitions and exploration activities.For these reasons, our auditors stated in their report on our audited financial statements that they have substantial doubt we will be able to continue as a going concern without further financing. Future Capital Requirements The Company has no commitments for material capital expenditures beyond installing its accounting system, which has already been contracted and paid for.Management believes that the Company has more than adequate liquidity to fund its operations at current levels through year-end 2014. We expect to continue to rely on sales of our common shares and securities convertible into our common shares, in order to continue to fund our business operations.Issuances of additional shares will result in dilution to existing stockholders.There is no assurance that we will achieve any additional sales of such securities or arrange for debt or other financing to fund planned acquisitions and exploration activities. On February 21, 2014 we entered into an exclusive agreement with Casimir Capital LP (“Casimir”) to raise up to $50,000,000 through a combination of debt and equity. The exclusive agreement is for one year and is on a best efforts basis. Casimir is a full service natural resource investment bank headquartered in New York with offices, affiliates and personnel in Toronto, Ontario, Calgary, Alberta, Melbourne, Australia and Sao Paulo, Brazil. Off Balance Sheet Arrangements Pegasus Funds, LLC, a consultant to the Company, provided office space, telephones, internet and fax to the Company without charge.Commencing February 1, 2013, the Company began paying $1,000 per month to Pegasus for use of Pegasus’s offices and facilities. The Company guaranteed a personal loan of Mr. Glenn, a principal in Pegasus, by pledging a certificate of deposit as collateral for this loan. In April 2014, the certificate of deposit was released and the Company was also released from its position as a guarantor of Mr. Glenn's indebtedness. 12 Table of Contents ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not applicable ITEM 8. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, including our President and interim Chief Financial Officer, evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act) as of the end of the period covered by this report (the “Evaluation Date”). Based on such evaluation, our management, including our President and interim CFO, concluded that our disclosure controls and procedures were effective, at a reasonable assurance level, as of the Evaluation Date, to ensure that information required to be disclosed in reports that we file or submit under that Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our President and interim CFO, in a manner that allows timely decisions regarding required disclosures. Management’s Annual Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in rule 13a-15(f) o the Exchange Act. The Company’s internal control system is designed to provide reasonable assurance to the Company’s management and Board of Directors regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. The Company’s internal control over financial reporting includes those policies and procedures that: · Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitation, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. An evaluation was performed under the supervision and with the participation of the Company’s management, including the President and interim CFO, of the effectiveness of the design and operation of the Company’s procedures and internal control over financial reporting as of December 31, 2013. In making this assessment, the Company used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on that evaluation, the Company’s management, including the President and interim CFO, concluded that the Company’s internal controls over financial reporting were not effective in that there was a material weakness as of December 31, 2013. A material weakness is a deficiency or combination of deficiencies in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis by the Company’s internal controls. The Company’s management has identified a material weakness in the effectiveness of internal control over financial reporting related to a shortage of resources in the accounting department required to assure appropriate segregation of duties with employees having appropriate accounting qualifications related to the Company’s unique industry accounting and disclosure rules. Management has outsourced certain financial functions to mitigate the material weakness in internal control over financial reporting. In addition, the Company intends to improve upon its closing procedures and financial reporting routine to identify and account for transactions that may be material to the interim or annual financial statements on a timely basis. 13 Table of Contents Attestation Report of the Registered Public Accounting Firm This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act, wherein non-accelerated filers are exempt from Sarbanes-Oxley internal control audit requirements. Changes in Internal Controls over Financial Reporting There were no changes in our internal control over financial reporting, that occurred during the year ended December 31, 2013, that has materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Inherent Limitations of Internal Controls There are inherent limitations to the effectiveness of any system of disclosure controls and procedures, including the possibility of human error and the circumvention and overriding of controls and procedures. A control system, no matter how well conceived and operated, can only provide reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of the control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in a cost-effective control system, misstatements due to error fraud may occur and not be detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur due to human error or mistake. Additionally, controls, no matter how well designed, could be circumvented by the individual acts of specific persons within the organization. The design of any system of controls is also based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated objectives under all potential future conditions. Management is aware that there is a lack of segregation of duties and accounting personnel with appropriate qualifications at the Company due to the small number of employees dealing with general administrative and financial matters. This constitutes a deficiency in the internal controls. Management has decided that considering the employees involved, the control procedures in place, and the outsourcing of certain financial functions, the risks associated with such lack of segregation were low and the potential benefits of adding additional employees to clearly segregate duties did not justify the expenses associated with such increases. Management periodically reevaluates this situation. In light of the Company’s current cash flow situation, the Company does not intend to increase staffing to mitigate the current lack of segregation of duties within the general administrative and financial functions. However, when the cash flow situation improves, the Company intends to increase personnel with appropriate accounting qualifications to mitigate the current lack of segregation of duties within the general administrative and financial functions. 14 Table of Contents ITEM 9 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CORE RESOURCE MANAGEMENT, INC. F/K/A DIRECT PET HEALTH HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS DECEMBER 31, 2, 2012 AND FOR THE PERIOD FROM APRIL 25, 2012 (INCEPTION) THROUGH DECEMBER 31, 2013 15 Table of Contents TABLE OF CONTENTS PAGE FINANCIAL STATEMENTS: REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 CONSOLIDATED BALANCE SHEETS F-2 CONSOLIDATED STATEMENTS OF OPERATIONS F-4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS F-8 16 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Core Resource Management, Inc. F/K/A Direct Pet Health Holdings, Inc. We have audited the accompanying consolidated balance sheets of Core Resource Management, Inc. F/K/A Direct Pet Health Holdings, Inc. (a development stage company) as of December 31, 2013 and 2012, and the related consolidated statements of operations, stockholders' equity, and cash flows for the year ended December 31, 2013, for the period from April 25, 2012 (Inception) through December 31, 2012 and for the period from April 25, 2012 (Inception) through December 31, 2013. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Core Resource Management, Inc. F/K/A Direct Pet Health Holdings, Inc. (a development stage company) as of December 31, 2013 and 2012, and the consolidated results of its operations and its cash flows for the year ended December 31, 2013, for the period from April 25, 2012 (Inception) through December 31, 2012 and for the period from April 25, 2012 (Inception) through December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 8 to the consolidated financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2014 raise substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty /s/ Chapman, Hext & Co., P.C. Richardson, Texas April 15 2014 F-1 Table of Contents CORE RESOURCE MANAGEMENT, INC. F/K/A DIRECT PET HEALTH HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, 2013 December 31, 2012 Assets Cash $ $ Employee receivable Royalty receivable - Accrued interest receivable - Prepaid expenses - Total Current Assets Oil and gas properties, full cost method - Investments in convertible notes - Investments in equity securities - Deposits Certificate of deposits (Note 14) - Property and equipment, net Total Assets $ $ The accompanying notes are an integral part of these financial statements. F-2 Table of Contents CORE RESOURCE MANAGEMENT, INC. F/K/A DIRECT PET HEALTH HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, 2013 December 31, 2012 Liabilities and Stockholders’ Equity Liabilities Current Liabilities: Accounts payable $ $
